FILED
                            NOT FOR PUBLICATION
                                                                             APR 26 2016
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GLORIA VILLEGAS, on behalf of herself             No. 14-15727
& all other similarly situated,
                                                  D.C. No. 3:10-cv-01762-RS
              Plaintiff - Appellant,

 v.                                               MEMORANDUM*

US BANK NA; US BANK, NATIONAL
ASSOCIATION ND,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                             Submitted April 13, 2016**
                              San Francisco, California

Before: O’SCANNLAIN, CLIFTON, and N.R. SMITH, Circuit Judges.

      Gloria Villegas appeals the district court’s denial of her requests for vacatur

of an arbitration award and for injunctive relief. The district court had jurisdiction


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1332(d)(2), and we have jurisdiction under 28 U.S.C. § 1291.

We affirm.

                                           I

      Villegas contends that, under Ferguson v. Corinthian Colleges, Inc., 733

F.3d 928 (9th Cir. 2013), the arbitrator’s dismissal of her claim for a “public

injunction” allowed the district court to consider such claim on the merits as

though it had never been referred to arbitration.

      Here, the arbitrator did not determine that he “lacks the authority to issue the

requested injunction.” See id. at 937. He issued a “final Award in full and final

settlement of the merits of all claims and defenses presented in this arbitration.”

(emphasis added). In the award, he determined that Villegas would “take nothing

on her claims asserted in this arbitration proceeding.” Villegas had presented her

request for a public injunction in her statement of claim, and in the briefs expressly

considered by the arbitrator in making his award.

      Thus, the award, on its face, denied her request for injunctive relief on the

merits and did not determine that the arbitrator lacked authority to issue such




                                           2
relief.1 As a result, Ferguson does not provide a basis for the district court to grant

any relief.

                                           II

       U.S. Bank contends that Villegas has waived all arguments other than her

argument based on Ferguson because she failed to argue any other issues

specifically and distinctly in her opening brief. We agree. See Christian Legal

Soc’y v. Wu, 626 F.3d 483, 485 (9th Cir. 2010); see also Fed. R. App. P. 28(a)(9)

(requiring “short conclusion stating the precise relief sought”).

       AFFIRMED.




       1
        Villegas contends that we should look beyond the award to two orders that
preceded the award, where the arbitrator purportedly concluded that he lacked
authority to issue a public injunction. We decline to do so because the award
expressly resolves all claims presented in the arbitration “on the merits.”

                                           3